internal_revenue_service number release date index number department of the treasury washington dc third party communication none date of communication not applicable_person to contact telephone number refer reply to cc tege eb hw plr-t-103513-15 date date legend taxpayer bankruptcy trust bankruptcy court company a company b company c plan date x year year year dear this responds to your letter dated date requesting a ruling under sec_512 of the internal_revenue_code code regarding the transfer of taxpayer's remaining assets to various charitable organizations upon taxpayer's termination facts plr-t-103513-15 taxpayer received a determination_letter dated date x stating that it is a voluntary employees’ beneficiary association under sec_501 of the code bankruptcy trust is a business_trust established pursuant to an order of the bankruptcy court in connection with the insolvency of company a company a was formed after its former parent company company b went bankrupt in year company a and its affiliates including company c filed for chapter protection in bankruptcy court in year year bankruptcy trust took over the company a bankruptcy_estate in company b provided welfare benefits to its employees through plan including medical benefits group term life_insurance benefits severance benefits and disability benefits plan benefits company b established taxpayer to hold and invest the contributions it made and to pay or provide plan benefits to employees bankruptcy trust is the successor_in_interest and assignee of certain assets and obligations of company a including those relating to plan taxpayer intends to terminate and transfer all remaining trust assets after payment of administrative expenses related to the termination to various charitable organizations taxpayer represents that there are no remaining participants in plan all benefits owed under plan have been paid and there are no outstanding benefit claims or liabilities ruling requested taxpayer has requested a ruling that the transfer of the remaining trust assets to charitable organizations will not result in unrelated_business_taxable_income to taxpayer law sec_511 of the code imposes a tax on the unrelated_business_taxable_income of exempt_organizations including organizations described in sec_501 sec_512 provides generally that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed by chapter which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_512 provides that in the case of an organization described in sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by chapter which are directly connected with the production of the gross_income excluding exempt_function_income both computed with modifications plr-t-103513-15 sec_512 provides that the term exempt_function_income means the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing the members or their dependents or guests goods facilities or services in furtherance of the purposes constituting the basis for the exemption of the organization to which such income is paid the term also means all income other than an amount equal to the gross_income derived from any unrelated_trade_or_business regularly carried on by such organization computed as if the organization were subject_to paragraph which is set aside- i for a purpose specified in sec_170 or ii in the case of an organization described in paragraph or of sec_501 to provide for the payment of life sick accident or other_benefits including reasonable costs of administration directly connected with a purpose described in clause i or ii to income so set_aside is used for a purpose other than that described in clause i or ii the amount shall be included under subparagraph a in unrelated_business_taxable_income for the taxable_year if during the taxable_year an amount which is attributable sec_512 limits amounts set_aside to provide benefits described in sec_512 that can be treated as exempt_function_income sec_170 provides that the term charitable_contribution includes a contribution or gift by an individual to or for_the_use_of a domestic fraternal society order or association operating_under_the_lodge_system but only if such contribution or gift is to be used exclusively for religious charitable scientific literary or educational_purposes or for the prevention of cruelty to children or animals analysis and conclusion the provisions of sec_512 of the code indicate that the income of an organization exempt under sec_501 set_aside for a purpose specified in sec_170 is exempt_function_income and therefore is excluded in computing the organization's unrelated_business_taxable_income since the income generated by taxpayer's assets will be transferred to charitable organizations for purposes specified in sec_170 the income is considered exempt_function_income for purposes of sec_512 and is excluded from gross_income in determining the unrelated_business_taxable_income of taxpayer thus the transfer of the remaining trust assets from taxpayer to charitable organizations will not in and of itself result in unrelated_business_taxable_income to taxpayer plr-t-103513-15 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it specifically this ruling does not address tax consequences to bankruptcy trust sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party in support of the request for rulings it is subject_to verification on examination while this office has not verified any of the material submitted sincerely is janet a laufer senior technician reviewer health welfare branch office of associate chief_counsel tax exempt government entities
